PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,713
Filing Date: 16 May 2018
Appellant(s): WESSEN et al.



__________________
Wesley W. Whitmyer, Jr (Reg. 33,558)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-19 are rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Pfaff (US 2016/0129596) in view of Ando (JP 2003/200368).
Claim 20 is rejected for allegedly being unpatentable over Pfaff in view of Ando and further in view of Willfor (US 2016/0207198).

Appellant’s Argument
The rejection of independent claims 1 and 8 under 35 U.S.C. § 103 for allegedly being unpatentable over Pfaff in view of Ando is improper and should be reversed.
Obviousness requires a suggestion of all the elements in a claim (CFMT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003)) and “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741, 82 USPQ2d 1385 (2007).
The presently claimed invention, as recited in independent claims 1 and 8, would not have been obvious to a person skilled in the art for at least the following reasons:
(1)    Pfaff and Ando fail to teach defining a work area division by dividing the common work area between the at least two manipulators;
repeating at least one of the previous steps (i.e., defining a layout and defining a work area division) to thereby obtain a plurality of different combinations of layouts and work area divisions;
(3)    Pfaff and Ando fail to teach the calculating a cycle time for at least one work cycle for each of the plurality of combinations; and
Therefore, the rejection of claims 1 and 8, as well as all claims dependent thereof, under 35 U.S.C. § 103 must be reversed.

Response to Argument
The focus of the appeal is on the rejection of independent claims 1 and 8, and dependent claims 3 and 10. Focus of the arguments for independent claims is three items (work area division, repeating steps to obtain different combination of layouts and work area divisions 
Claim languages of claims 1, 3, 8 and 10 are copied and pasted here, and pertinent parts at issue underlined:
Claim 1: A method for optimizing a work cycle in a robot system comprising at least two manipulators with a common work area, the method including the steps of:
 - defining a layout; and
 - defining a work area division by dividing the common work area between the at least two manipulators; 
characterized by repeating at least one of the previous steps to thereby obtain a plurality of different combinations of layouts and work area divisions, and, for each of the plurality of combinations, calculating a cycle time for at least one work cycle.  
Claim 3: The method according to claim 1, wherein the method further includes the step of running the work cycle with the shortest cycle time.  
Claim 8: A robot system including: 
at least two manipulators with a common work area; and 
a robot controller including at least one layout, wherein the robot controller is configured to: 
- define a work area division by dividing the common work area between the at least two manipulators, 
- define a plurality of different combinations of layouts and work area divisions, and 
calculate a cycle time for at least one work cycle for each of the plurality of combinations.  
Claim 10: The robot system according to claim 8, wherein the method further includes the step of running the work cycle with the shortest cycle time.
The examiner’s answer will address Appellant’s arguments in the same order presented by Appellant, and will be in italics after the Appellant’s arguments. 
B. The Independent Claims Are Novel and Patentable Over the Cited References
I. Pfaff and Ando fail to teach defining a work area division by dividing the common work area between the at least two manipulators
….
Appellant argues that (page 6, 2nd paragraph) “Ando fails to suggest that the blocks are exclusively allocated to either robot 401a or robot 401b. Ando does not indicate that each of the robots is allowed to operate only within that block of the shared work space 403 that is allocated to it.”.
However recited claim languages of claim 1 and 8, does not mention that divisions are exclusively allocated to a particular manipulator. Recited claim language (“defining a work area division by dividing the common work area between the at least two manipulators”) was interpreted as common work area is divided between two manipulators. 
See fig 4 of Ando, where two manipulators/robots are working in an area. Area 402a is assigned to robot 401a and area 402b is assigned to robot 401b. 403 is shared /common work space. See also fig 7 of Ando, where common work space, 403 is divided into multiple work area divisions. Travel path for both robots are also shown by arrows on the fig 7. So each robot has assigned work space inside the common work space (403).
Another interpretation of dividing work space between two robots is: See fig 4 of Ando. If the total work space (combination of 402a and 402b) is common work space then each robot has assigned/allocated work space (e.g. work space 402a is allocated to robot 401a). Total work space is divided between two robots. Area 402a is allocated for robot 401a and area 402b is allocated for robot 401b.
So Ando discloses a method of allocating a particular work area to a particular robot by dividing the work space between two robots. Two different interpretations regarding common working area division are discussed above. See also [0009] and [0016] of Ando.
 
Appellant also argues that (page 6, 3rd paragraph to page 7, 2nd paragraph) “The partition performed by Ando’s work space map creation unit S2-1a merely serves to limit a computationally intense and costly interference check to smaller portions of the shared work space 403, i.e., relevant blocks thereof, as described in [0017]-[0020],
….

If an interference check returns a nonzero interference risk for example, avoidance scheduling is initiated so that a given block 404 is not visited or occupied by both robots simultaneously, ([0019]-[0020]; see also claim 26). Nowhere does Ando suggest that the work space map creation unit S2-1a defines a work space division, namely one which allocates an area to a robot. Ando does not describe the shared work space 403 being divided between the robots 401a and 401b such that some block areas are allocated to the robot 401a and other block areas are allocated to the robot 401b. The “work area division” of the presently claimed invention is not restricted to a certain period of time - which is what Ando’s scheduling (time slots, [0016]-[0019]) may at most achieve - but instead applies throughout the work cycle. In addition, Ando’s partition is merely a way to organize the calculations. Two different partitions may differ with respect to the time the interference check and scheduling require, but the partitioning is not expected to change the functioning of the robots. With this in mind, it would be meaningless to calculate and compare a “cycle time for at least one work cycle” for different partitions.
Thus, Ando also fails to teach defining a work area division by dividing the common work area between the at least two manipulators.”

The Examiner disagrees with the argument. 
See fig 4 of Ando, where two manipulators/robots are working in an area. Area 402a is assigned to robot 401a and area 402b is assigned to robot 401b. 403 is shared /common work space. See also fig 7 of Ando, where common work space, 403 is divided into multiple work area divisions. Travel path for both robots are also shown by arrows on the fig 7. For example, robot 401b is traveling/moving through work areas 19 to 5 to 10 (those areas are inside the common area, 403). And robot 401a is traveling/moving through work areas 7 to 14 to 8 (those areas are inside the common area, 403). So each robot has assigned/allocated work space/area inside the common work space (403).
Another interpretation of dividing work space between two robots is: See fig 4 of Ando. If the total work space (combination of 402a and 402b) is common work space then each robot has assigned/allocated work space (e.g. work space 402a is allocated to robot 401a). Total work space is divided between two robots. Area 402a is allocated for robot 401a and area 402b is allocated for robot 401b.
So Ando discloses a method of allocating a particular work area to a particular robot by dividing the work space between two robots. Two different interpretations regarding common working area division are discussed above.

II. Pfaff and Ando fail to teach repeating at least one of the previous steps to
thereby obtain a plurality of different combinations of layouts and work area
divisions
Appellant also argues that (page 7, last paragraph to page 8, first paragraph) “… First, [Pfaff] FIG. 3 does not show a sequence of steps for defining a layout. In the context of robot systems, a layout refers to the relative positions of the maximum work areas of the manipulators (robots), feeders, and/or fixtures. See [0005] of present application. FIG. 3 of Pfaff merely illustrates the steps for “a method for controlling a manipulator, which shares a working space with at least one other manipulator.” ([0002], [0010], [0024].) In particular, step 3001 relates only to defining the working space or working range, which is not to be used simultaneously by several robots. ([0028].) The working space, shown as 130 in FIG. 1, is simply an area which multiple robots are prohibited from occupying simultaneously. The working space does not specify the relative positions of the maximum work areas of robots 110 and 120, or relative positions of any feeders or fixtures that may be present within the working space. Indeed, nowhere does Pfaff hint that step 3001 involves defining the positions of the robots Pfaff does not teach a step of defining a layout in the first place, it does not teach repeating such a step.”.
The Examiner disagrees with the argument. 
The recited claim language does not mention maximum work areas. The recited claim language only mentions “defining a layout”. Defining a layout is interpreted as available working space or range for a particular robot. 
The recited claim language also does not mention relative positions of robots, feeders or fixtures of the working space. The recited claim language defines a work area and divides the work area between two robots/manipulators. Pfaff discloses defining a layout.
As mentioned above Appellant agrees that fig 3 of Pfaff is a method (steps) of defining the working space of robot (see the underlined sentence above). Pfaff also defines a maximum working area of a robot, see fig 2 and [0028] of Pfaff. Furthermore, the method of Pfaff can be repeated and used more than once. While the method in Pfaff teaches one instance of the step 3001 to defining a workspace, this step can be repeated to generating another working space; Pfaff does not limit step 3001 from only being used once. A method that is used once, can also be used twice. So the method disclosed by Pfaff is repeatable, and it would be obvious to a person of ordinary skill in the art to repeat something that is already shown in Pfaff as it is a matter of routine skill in the art to repeat something known for the purpose of generating another working space or defining more workspaces. Thus, it is obvious to repeat same method and steps 
Also, the Appellant’s statement “Since Pfaff does not teach a step of defining a layout” is contradictory since the Appellant previously stated that “step 3001 relates only to defining the working space or working range”. 

Appellant also argues that (page 8, 2nd paragraph to page 9, 3rd paragraph) “…Second, even if one considered step 3001 as being analogous to defining a layout (which Appellant does not concede), Pfaff is still silent regarding repeating step 3001. FIG. 3, as shown below, fails to show any arrow looping back to step 3001 such that step 3001 would be repeated. This is in contrast to step 3113, which is repeated and illustrated by arrows looping back to it from steps 3116 and 3117.
Paragraph [0028] also lacks any suggestion of repeating step 3001. Paragraph [0038] similarly fails to state that the working space is defined again or redefined. Instead, this passage merely teaches different actions for controlling the first robot, such as halting, continued travel with reduced speed, travel on a deceleration trajectory, or carrying out at least one other work step outside of the working space. The Office Action on page 4 asserts that “Steps of fig 3 are followed/maintained for path planning of multiple robots in a cycle time optimized manner.” Be that as it may, nowhere does FIG. 3 show a return loop back to step 3001 such that following the steps of FIG. 3 would involve repeating step 3001. Moreover, path planning of a robot does not equate to defining a layout (e.g., relative positions of the maximum work areas of the robots), nor would a person of ordinary skill in the art arrive at such interpretation.
Note, the Office Action also asserts: “It would be obvious to one of ordinary skill in the art to define another layout following the same steps ... The steps can be repeated to define {Id.) Appellant respectfully disagrees and submits that the Office Action fails to provide any evidentiary support. As shown above, FIG. 3 and [0028] and [0035] fail to provide any suggestion of repeating a step of defining a layout. It is well settled that “rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). Here, the Office Action’s assertion amounts to a conclusory statement lacking any reasoning with rational underpinning.”
Thus, Pfaff fails to teach repeating at least one of the previous steps to thereby obtain a plurality of different combinations of layouts and work area divisions. Ando fails to cure this deficiency of Pfaff. Accordingly, the combination of Pfaff and Ando does not teach or suggest this claimed limitation.”
The Examiner disagrees with the argument. 
Appellant argues that the method disclosed by Pfaff (fig 3) cannot be use again or not repeatable. If a method (steps) of defining the work space is used for one robot, it can also be used for another robot. Thus, the method of Pfaff can be repeated and used more than once. While the method in Pfaff teaches one instance of the step 3001 to defining a workspace, this step can be repeated to generating another working space; Pfaff does not limit step 3001 from only being used once. A method that is used once, can also be used twice. So the method disclosed by Pfaff is repeatable, and it would be obvious to a person of ordinary skill in the art to repeat something that is already shown in Pfaff as it is a matter of routine skill in the art to repeat something known for the purpose of generating another working space or defining more workspaces. Thus, it is obvious to repeat same method and steps

III. Pfaff and Ando fail to teach calculating a cycle time for at least one work cycle
for each of the plurality of combinations
Appellant also argues that (page 10, 3rd paragraph to page 11, 2nd paragraph) “… First, Pfaff fails to teach calculating a cycle time for at least one work cycle. Nowhere does Pfaff describe calculating a time for the robot 110 or 120, to complete one work cycle, i.e., a sequence of tasks executed by the robot. 
….
However, the residual period until the working space is vacant is not analogous to a work cycle time of the robot, nor would a skilled artisan arrive at this interpretation. The Office Action nevertheless asserts that “this can be interpreted as cycle time is calculated in order to share the working space. Without calculating the cycle time, cycle time optimization is not possible.” (10/29/2021 Office Action at p. 4.) Appellant respectfully submits that such assertion amounts to a conclusory statement and lacks any findings of fact for support. Pfaff instead describes that the work space is shared in a cycle time-optimized manner “[t]hrough the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated.” [0027].) Pfaff further clarifies that the robots can “reach the working space at optimal speed,” which promotes cycle time optimization. Nowhere does Pfaff suggest that cycle time must be calculated in order to achieve optimization.
…..
However, Pfaff does not suggest that the additional steps include cycle time calculation.”
The Examiner disagrees with the argument. 
Pfaff discloses a method where multiple robots sharing a work space efficiently by avoiding collision. The efficiency of collaboration of multiple robots in a working space are improved by optimum cycle time adjustment. So each cycle time is considered for cycle time optimization (see [0013], where “This permits a cycle time-optimized adjustment of the speed profile of the first manipulator. As the result of such an optimization of the cycle times, the efficiency of the collaboration of several manipulators is improved.”; see also [0027], where “Through the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated, the working space 130, 230 can be shared in a cycle time optimized manner.”; see also [0039], where “the method 3000 can, on the other hand, also be expanded to stipulate that more than two robots can share the working space in a non-simultaneous and cycle time-optimized manner. It should be noted that the invention claimed herein is not limited to the described embodiments, but may be otherwise variously embodied within the scope of the claims listed infra.”). 
Pfaff also discloses that total time a robot is occupying the working space, is communicated with other robot (see [0012], where “the residual period specifies the time period during which the working space remains occupied by the second manipulator.”; see also [0025], where “If, however, robot 120 is in the working space 130, or is working therein, robot 110 receives in response to its check a signal that the working space 130 is occupied.”; see also [0027], where “Through the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated, the working space 130, 230 can be shared in a cycle time optimized manner.”; see also [0031], where “It is then possible for the second robot to communicate to the first robot, for example, the number of system cycles during which the second robot (according to the path schedule) will still remain in the working space.  The second robot then moves out of the working space in step 3215.”). 
So Pfaff discloses a method wherein cycle time for a robot is calculated/estimated. 

Appellant also argues that (page 11, 3rd paragraph to page 11, 4th paragraph) “Second, Pfaff fails to teach calculating a cycle time for at least one work cycle for each of the plurality of combinations. As described in the preceding section, Pfaff does not describe repeating at least one of the previous steps to thereby obtain a plurality of different combinations of layouts and work area divisions. That is, since Pfaff does not repeat a step of defining a layout, it does not obtain a plurality of different combinations of layouts and work area divisions. This in turn means that Pfaff lacks any suggestion of calculating cycle time for each of a plurality of combinations of layouts and work area divisions.
Thus, Pfaff fails to teach that for each of the plurality of combinations, a cycle time for at least one work cycle is calculated. Ando fails to cure this deficiency of Pfaff. Accordingly, the combination of Pfaff and Ando does not teach or suggest this claimed limitation.”
The Examiner disagrees with the argument. 
Pfaff discloses a method where multiple robots sharing a work space effectively and avoid collision. The efficiency of collaboration of multiple robots are improved by optimum cycle time adjustment. So each cycle time is considered for cycle time optimization (see [0013], where “Ibis permits a cycle time-optimized adjustment of the speed profile of the first manipulator. As the result of such an optimization of the cycle times, the efficiency of the collaboration of several manipulators is improved.”; see also [0027], where “Through the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated, the working space 130, 230 can be shared in a cycle time optimized manner.”; see also [0039], where “the method 3000 can, on the other hand, also be expanded to stipulate that more than two robots can share the working space in a non-simultaneous and cycle time-optimized manner. It should be noted that the invention claimed herein is not limited to the described embodiments, but may be otherwise variously embodied within the scope of the claims listed infra.”).
  Pfaff also discloses that total time a robot is occupying the working space, is communicated with other robot (see [0012], where “the residual period specifies the time period during which the working space remains occupied by the second manipulator.”; see also [0025], where “If, however, robot 120 is in the working space 130, or is working therein, robot 110 receives in response to its check a signal that the working space 130 is occupied.”; see also [0027], where “Through the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated, the working space 130, 230 can be shared in a cycle time optimized manner.”). 
As discussed above, Pfaff discloses a method wherein cycle time for a robot is calculated/estimated. Pfaff does not limit cycle time calculation from only being used once. So it would be obvious to calculate another cycle time for different combinations by repeating the method disclosed by Pfaff. 

C. The Dependent Claims Are Novel and Patentable Over the Cited References

For example, claim 3 recites “wherein the method further includes the step of running the work cycle with the shortest cycle time.” Claim 10 similarly requires this limitation. The Office Action points to ^ [0013] of Pfaff for allegedly teaching this limitation. Appellant respectfully disagrees.
…

Pfaff also describes earlier in [0010] that “the two manipulators each have prespecified, defined movement profiles (movement patterns or movement sequences).” Accordingly, Pfaff simply teaches that the prespecified, defined movement profile of the first manipulator is adjusted as a result of the residual period which the second manipulator requires in order to move out of the working space. In particular, if the second robot 120 is still within the working space 130, a delay strategy is applied to the first robot 110 (step 3117) such that the movement of the first robot is adjusted to either halt, continue travel with reduced speed, travel on a deceleration trajectory, or carrying out at least one other work step outside of the working space. ([0035].) FIG. 3 of Pfaff also does not show that upon calculating a cycle time for each of a plurality of combinations of layouts and work area divisions (claims 1 and 8 of present application), a step of running the work cycle (associated with a particular combination of layout and work area division) with the shortest cycle time is performed.”
The Examiner disagrees with the argument. 
Pfaff discloses a method wherein multiple robots are sharing a work space to improve efficiency by cycle time optimization (see [0010], where “The method according to the invention for controlling a manipulator, in particular a robot such as an industrial robot, for instance, in particular permits an efficient sharing of a working space with at least a second manipulator.”; see also [0013], where “As the result of such an optimization of the cycle times, the efficiency of the collaboration of several manipulators is improved.”). Each robot has predefined movement profile, but based on the real-time working space situation that movement profile is adjusted. So cycle time is adjusted to improve efficiency by cycle time optimization (see [0027], where “The robots no, 120, 210, 220 have prespecified movement profiles, which allow anticipatory cooperation between several robots. Through the supply of one or several items of real-time information, and the determination of the residual period until an occupied working space is vacated, the working space 130, 230 can be shared in a cycle time optimized manner. Thus it is possible, for example, for the robot no, 210 to reach the working space at optimal speed, as soon as this working space is vacated.”). As Pfaff discloses a method of robot controlling for increasing efficiency by time optimization, so fastest/shortest/optimum time cycle for a robot is determined (see [0014], where “the first manipulator moves steadily without abruptly stopping or abruptly accelerating and reaches the working space at an optimal speed, when this working space is vacated.”; see also [0027], where “the robot no, 210 to reach the working space at optimal speed”).
So Pfaff discloses a method that identify the shortest time cycle for cycle time optimization and considers multiple robots and their paths to arrive at the final cycle time optimization. 

Respectfully submitted,
/S.T.K. /Examiner, Art Unit 3666   
                                                                                                                                                                                                     Conferees:
/HARRY Y OH/Primary Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.